Case: 15-12840     Date Filed: 02/09/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12840
                           Non-Argument Calendar
                         ________________________

                          Agency No. A205-254-041



MARIO MARES-CRUZ,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                               (February 9, 2016)

Before TJOFLAT, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Mario Mares-Cruz, a native and citizen of Mexico, petitions this court to
                Case: 15-12840        Date Filed: 02/09/2016       Page: 2 of 4


review the decision of the Board of Immigration Appeals (BIA) decision affirming

the order of an Immigration Judge (IJ) denying his applying for asylum and

withholding of removal. In the brief filed in support of his petition, petitioner

argues that the BIA and IJ erred in finding he did not establish a nexus between his

asserted persecution and a statutorily protected ground, “membership in a

particular social group.” 1 Immigration and Nationality Act (“INA) §

101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). He also argues that the IJ erred in

finding that his testimony was not credible.

                                                I.

       We review our subject matter jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). This Court “may review a

final order of removal only if . . . the alien has exhausted all administrative

remedies available to the alien as a matter of right.” INA § 242(d)(1), 8 U.S.C.

§ 1252(d)(1). The exhaustion requirement is jurisdictional and precludes review of

a claim that was not presented to the BIA. Amaya-Artunduaga, 463 F.3d at 1249-

50. This is true even where the BIA has elected to address an issue sua sponte. Id.

at 1250-51. The petitioner must have argued “the core issue on appeal” before the

BIA, and although the exhaustion requirement does not mandate well-developed
       1
          The particular group appears to be petitioner’s family. His father owned a business in
Guerrero, Mexico, and a criminal group, known as Los Zetas, insisted that his father pay them
law large sums of money. His father refused, and criminals kidnapped him. Petitioner and his
siblings paid the criminals the ransom they demanded for their father’s return, but after accepting
the money, they killed him.
                                                2
              Case: 15-12840     Date Filed: 02/09/2016   Page: 3 of 4


arguments and precise legal terminology, it requires the petitioner “provide

information sufficient to enable the BIA to review and correct any errors below.”

Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). “Unadorned,

conclusory statements do not satisfy this requirement.” Id.

      However, we do not have jurisdiction to review petitioner’s argument that

the agency erred in finding he had not established a nexus between his fear of

persecution and the statutory grounds of his membership in a particular social

group. In both his notice of appeal and his brief to the BIA, petitioner only argued

that the IJ incorrectly made an adverse credibility ruling. Because he did not argue

the core issue of nexus on appeal to the BIA, and only made a conclusory

statement that was insufficient to allow the BIA to review and correct any errors as

to the issue of nexus, he did not exhaust the argument, and this Court lacks

jurisdiction to review the BIA’s sua sponte finding that he had not, in fact, met the

nexus requirement. Indrawati, 779 F.3d at 1297; Amaya-Artunduaga, 463 F.3d at

1250-51. Accordingly, we dismiss the petition as to that claim.

                                         II.

      When the BIA issues a separate decision, we review only that decision,

“except to the extent that [the BIA] expressly adopts the IJ’s opinion.” Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the

IJ’s reasoning, we will review the IJ’s decision as well.” Id. This Court, however,


                                          3
                Case: 15-12840   Date Filed: 02/09/2016   Page: 4 of 4


will not review the IJ’s decision as to an issue not addressed by the BIA. INS v.

Ventura, 537 U.S. 12, 16-17, 123 S. Ct. 353, 355-56, 154 L. Ed. 2d 272 (2002).

      Here, the BIA did not address IJ’s adverse credibility finding. Instead, the

BIA assumed, for purposes of its decision, that petitioner’s testimony was credible.

Because the BIA did not address or expressly adopt the IJ’s adverse credibility

finding, we cannot review the IJ’s decision on that issue. Al Najjar v. Ashcroft,
257 F.3d at 1284. Accordingly, we deny the petition as that claim. Lopez, 504
F.3d at 1344.

      DISMISSED in part, and DENIED in part.




                                          4